Citation Nr: 0020408	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-03 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
deformity of the left little finger (minor).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

The current appeal arose from a December 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to an increased (compensable) evaluation 
for deformity of the left little finger.  The veteran did not 
appeal that portion of the decision wherein the RO denied 
entitlement to service connection for hearing loss, and that 
claim is not otherwise considered part of the current 
appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim of 
entitlement to an increased (compensable) evaluation for the 
deformity of his left little finger is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his left little finger disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for a compensable evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).
The Board, however, is not satisfied that all relevant facts 
have been developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the service medical records discloses the veteran 
sustained injury to his left little finger as the result of a 
motor vehicle accident, and it was on this basis that the RO 
granted entitlement to service connection for deformity of 
the left little finger when it issued a rating decision in 
September 1970.  

Radiographic studies taken by VA in June 1996 disclosed 
osteoarthritis of the left little finger proximal and distal 
interphalangeal joints with mild flexion contracture.  On the 
examination conducted by VA the veteran related having 
sustained injury to his left little finger in a motor vehicle 
accident while in service.  The examiner diagnosed probable 
old fracture of the interphalangeal joint of the left little 
finger with resultant ankylosis and arthritic changes.  

It does not appear from the record that the RO has considered 
the inferred issue of entitlement to service connection for 
arthritis of the left little finger.

The Board notes that the RO has rated the appellant's 
deformity of the left little finger under diagnostic code 
5227, which contemplates ankylosis, or limitation of motion.  
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased (compensable) evaluation based on functional loss 
due to pain on flare-ups with limitation of motion of the 
left little finger is proper.  

The most recent VA examination of record conducted in October 
1998 did not address functional loss due to pain.  The Court 
has held that where the evidence does not adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).


Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue prepared and certified 
for appellate review pending a remand of the case to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
left little finger deformity.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file, legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his left little 
finger deformity.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
that the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected left little finger deformity in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a) Does the service-connected left 
little finger disability involve only 
the joint structure, or does it also 
involve the muscles and nerves?

(b) Does the service-connected left 
little finger deformity cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.




(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected left little finger 
deformity, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 
caused by the service-connected left 
little finger deformity.  If the 
functional impairment created by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for osteoarthritis of the 
service-connected left little finger, and 
readjudicate the claim of entitlement to 
an increased (compensable) evaluation for 
the service-connected left little finger 
deformity with documentation of its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


